DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.  Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hinge” and “latch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al. (US 2017/0212312 A1, hereinafter Tong).
	Regarding claims 1 and 13, Tong discloses a cover for a fiber optic cable connection, the cover comprising: a cap (160) portion defining a housing opening; 
a union portion (150) having a union wall, the cap portion (160) configured to receive the union portion within the housing opening to couple the union portion (150) and the cap portion (160); and 
a sealing assembly (spring 140, clip with guide pins 120, and protection sleeve 130) configured to be received within the housing opening and having an inner surface and an outer surface, the inner surface defining a sealing opening configured to receive a fiber optic cable associated with the fiber optic cable connection, the outer surface configured to contact at least one of the wall or union wall when the sealing assembly is received within the housing opening.  The outer surface of guide pins 120 is considered as the outer surface is configured to contact at least the union wall (150a, 150b).  See Fig. 1 and Para [0112] and [0118]-[0120].  

    PNG
    media_image1.png
    583
    513
    media_image1.png
    Greyscale

	Regarding claims 2-5, and 18-20 Tong discloses the cap portion (160) extending between a first end and a second end, the first end defining a first end opening through which the fiber optic cable (102) extends.  The first end opening having a cross-sectional size that substantially matches a cross-sectional size of the fiber optic cable (see duplicated Fig. 1 above).  The cap portion (160) contacting the union portion (150) when the union portion is coupled to the cap portion (Para [0110]).  The union wall comprises a second attachment portion that mates with the first attachment portion of the cap portion (the upper and lower parts of union portion 150 fits together within the tubular housing of the cap portion 160).
	Regarding claims 6-8, at least one of the first attachment portion comprising a first threaded portion (adjacent to seal ring 161) and the second attachment portion (150) comprising a second threaded portion (adjacent to reference numeral ‘150b’).

the inner surface of the sealing assembly is pressed against an exterior surface of the fiber optic cable to form a seal between the sealing assembly and the fiber optic cable to shield the fiber optic cable from at least one of moisture, contaminants, or inadvertent tampering, and
the outer surface of the sealing assembly is pressed against at least one of the wall or the union wall to form a seal between the sealing assembly and at least one of the cap portion or the union portion to shield the fiber optic cable from inadvertent tampering.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Scadden et al. (US 2009/0269011 A1, hereinafter “Scadden”).
Regarding claims 9-12, Tong discloses the invention of claim 12, but does not disclose the cover further comprising a second fiber optic plug located within the cap portion and configured to connect the fiber optic cable to a second fiber optic cable when the union portion is coupled to the coupler portion.
Scadden teaches an adapter (50) within the cover (1032 in Fig. 100).  The first and second fiber optic plug are located within the cap portion and configured to connect the fiber optic cable to a second fiber optic cable when the union portion (1204 in Fig. 103) is coupled to the coupler portion of the first and second housing (1061).  See Para [0201].
It would have been obvious to one having ordinary skill in the art to recognize the adapter provided within the cable cover as taught by Scadden would be modifiable to the adapter cover of Tong to provide optical-to-optical connections.  One motivation would be to provide passively aligned optical pathway within an optical conduit for easy installation.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Janssens (EP-3165954-A1, hereinafter “Janssens”).
Tong discloses the invention of claim 12, however, Tong does not explicitly teach the first and second housings are movably coupled by a hinge and a latch.  Nor does Tong teach the first and second housing portion are in the closed position, the sealing assembly is compressed to form a seal between the sealing assembly and the fiber optic cable to shield the fiber optic cable from moisture, contaminants, and/or inadvertent tampering.
Janssens teaches a clamping device for coupling two halves where the two halves are connected through a hinge (snap-fit interface 40).  When the first and second housing portion are compressed function is inherent to the clamp since the clamp is secured an not float or slide in the closed position.

    PNG
    media_image2.png
    571
    400
    media_image2.png
    Greyscale

It would have been obvious to one having skill in the art to recognize the coupling mechanism of a hinge and latch is well known in the art for solving the same mechanical coupling concept.  One having skilled in the art would recognize the hinge and latch can be .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Lu et al. (US 7,744,288 B2, hereinafter “Yu”).
	Tong discloses the invention of claim 17, but Tong does not explicitly disclose the structures and features of claims 18 and 19.
	Yu teaches in Fig. 2 a first fiber optic plug (132) located within the union portion (34) and configured to connect the fiber optic cable to the union portion; and a second fiber optic plug (25) located within the union portion and configured to connect the fiber optic cable to a second fiber optic cable. A second fiber optic plug located within the union portion and configured to connect the fiber optic cable to a second fiber optic cable the first fiber optic plug configured to connect to the second fiber optic plug when the union portion is coupled to the cap portion (Fig. 2).  See Fig. 2 below and also see Fig. 5.

    PNG
    media_image3.png
    559
    838
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art to recognize the first and second optical plug in Lu are coupled together through the union portion (34) which allows two dissimilar optical plugs to be in alignment and connectivity.  One would be motivated to provide a union portion which allows coupling of two dissimilar connector plug to connect without splicing the cable and rejoin a matching plug for connectivity.  This converting union portion would reduce in field assembly time.
Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.  The responses below were addressed in the Advisory Action (mailed 12/8/2021).  Since applicant filed the RCE without any changes to the arguments, the examiner provides the same rebuttals herein.

According to Merriam-Webster.com definition 3b: to close or make secure against access, leakage, or passage by a fastening or coating.  The “optical fiber protection sleeve 130” meets the structural features as defined by claim 1, since claim 1 does not define the sealing assembly as anything more than an enclosure.  Thus, element 130, optical fiber protection sleeve, is part of a sealing assembly to enclose the optical fibers and guiding the fibers into the ferrule.
Applicant further argues Tong’s sealing assembly ‘130’ does not contact at least one of the wall or the union wall when the sealing assembly is received within the housing opening. 
The citation of numeral ‘130’ is short-hand mapping the most relevant structure.  However, the sealing assembly further comprises of spring 140 and clip with guide pins 120, wherein the 3 structures 140, 130, and 120 form the sealing assembly.  In this manner, the outer surface is configured to contact at least the union wall of (150a, 150b).
Applicant argues Fig. 2 shows the protrusion of ferrule 110 such that the sealing assembly 130 “cannot be received within the housing opening.  
The sealing assembly (130, 140, and 120) do not protrude out of the opening of housing 150 in Fig. 2, therefore, the examiner considers it is received within the housing opening.
Applicant argues the “cap” feature of claim 13 is not addressed and taught by Tong.
The amendments to claims 3, 15-16, and 18-20 are addressed above with new grounds of rejections to Tong in view of Janssens and Tong in view of Lu.  The rejection also clarified the examiner’s position on the “sealing assembly” comprises of structure 120, 130, and 140 of Tong’s connector device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883